Citation Nr: 1215812	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-17 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to March 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the RO that denied service connection for PTSD.

The Veteran presented testimony at a hearing held at the RO in November 2005.  The transcript has been associated with the claims folder.

In February 2010, the Board bifurcated the issues on appeal in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which mandated that the scope of a mental health disability claim include any mental disability that might reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.   

The Board denied the claim of service connection for PTSD, but remanded the claim of service connection for another innocently acquired psychiatric disorder for further development and adjudication.  

The matter has been returned to the Board and is now ready for appellate disposition.

The Veteran submitted evidence in August 2011.  The evidence included a written statement, a record from the Department of the Navy, Social Security records, a rating decision, and Form 9.  As the evidence is essentially duplicative of that already of record, a written statement waiving initial review of this evidence by the RO is not required as to this material.  

The issue of service connection for a thyroid condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter.  

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a psychiatric disorder since service.  

3.  The Veteran currently is not shown to have a competent diagnosis of PTSD based on stressful events of his active service.  

4.  Neither the currently demonstrated MDD nor any social phobia is shown to be due to an verified event or incident of the Veteran's period of active service.  


CONCLUSION OF LAW

The Veteran's disability manifested by MDD or a social phobia is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the Veteran's claim for service connection in correspondence sent to the Veteran in August 2004 and March 2010.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Notice pursuant to the Dingess decision was included in the March 2010 letter.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service VA medical records, reports of VA examinations, and testimony from the Veteran.  The Veteran has not identified any other evidence which has not been obtained.

In fact, the Veteran stated that he has no additional evidence regarding his appeal in June 2011.  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits at this time.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   


II.  Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts he developed an innocently acquired psychiatric disorder as a result of stressful events that occurred during active service:

In the summer or fall of 1963 in Norfolk Virginia, the Veteran reports that a fellow Marine named "Peroni" was shot and seriously wounded in a dispute regarding a cigarette.  The Veteran was driving a van at the time and the shooting took place in the back of the van.  (See VA Form 21-4138, Statement in Support of Claim and accompanying statement, received by the RO in August 2005; VA Form 21-0781, Statement In Support Of Claim For Service Connection For PTSD, dated and signed by the Veteran in August 2009).

In 1964, a week before the Marine Corp birthday celebration, the Veteran reported being involved in an interracial fist fight with another Marine.  Afterwards, the Veteran indicated that he was shunned by others in the barracks and was afraid for his life for the next several days due to threats.  

In September 1962, while confined to the brig for being absent without leave, the Veteran reported suffering abuse and humiliation by prison guards (e.g., was required to shave his head, subjected to hot temperatures, forced to wear his underwear in the mess hall, forced to march and loudly shout "prisoners coming," hearing ethnic slurs regarding his Italian heritage, and was required to refer to himself as a "brig rat").  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The service personnel records, to include the DD Form 214, show that the Veteran had a military occupational specialty (MOS) of 0331 or Machine Gunner.  The records do not show any award or decoration that would establish that he was engaged in combat with the enemy.  He was noted to have been confined to the ship's brig for a period of seven days after being absent without leave (AWOL) in 1962.  

The service treatment records are negative for complaints, symptoms, diagnosis, or treatment of a psychiatric disorder.  The March 1965 separation examination report reflected that the Veteran was found to have been "psychiatrically" normal.

The post-service medical evidence includes VA treatment records, dated from February 2004 to November 2009.  These reports show that the Veteran had been diagnosed with different psychiatric conditions, to include major depression disorder (MDD) and panic disorder (April 2004 VA intake evaluation), resolving major depression and some PTSD symptoms that were less severe as depression improved (September 2004 VA outpatient report), major depression and life crisis related to loss of job, marriage, financial difficulties, etc. (September 2004 VA outpatient) PTSD, related to non-combat experiences (November 2004 VA outpatient report), and anxiety disorder not otherwise specified, (NOS) (October 2008).
The VA treatment records note that the Veteran mainly sought treatment for depression.  He stated, in part, that the military was abusive.  He did not see active combat or witness/participate in any life threatening situations, except of the oversight of riots for two days.  

A State of New Jersey Disability Determination (SSDI) evaluation reflects that the Veteran had worked at Maguire Air Force Base as a master carpenter about two years.  He reported slowly going into a major depression and being depressed since.  The Veteran was diagnosed with panic disorder without agoraphobia and MDD recurrent.  The Veteran was adjudicated disabled.  His secondary diagnosis included that of affective and mood disorders.  (See March 2005 State of New Jersey Disability Determination).

The Veteran was afforded a VA examination in November 2009.  He related a history of hazing while confined in the brig during service.  The examiner diagnosed the Veteran with possible depression.

In April 2010, the Veteran was afforded another VA examination.  The examiner found the Veteran had a specific phobia to closed in spaces and men who resembled those who physically threatened him while confined in the brig, namely African American males.  

The examiner opined it was at least as likely as not that these phobias were the result of his confinement in the brig for seven days in service.  The examiner additionally diagnosed the Veteran with major depression secondary to the specific phobias.  

The VA examiner's rationale was that the Veteran had a specific phobia of closed in spaces and felt anxious in elevators, at the end of a hallway, in crawl spaces, and getting into someone else's car.  This specific phobia had the onset during his military service when he was confined to the Brig and was held in a small cell.  

The examiner further stated that the professional literature and his clinical experience supported that a percentage of specific phobias was associated with related trauma.  He also stated that the Veteran had a specific phobia of men (e.g., African American) who physically threatened him in service.  The VA examiner also concluded that MDD was secondary to his specific phobias.

The VA examiner also noted that the Veteran retired five years earlier after working at McGuire Air Force Base as a maintenance carpenter.  He also worked with private contractors.  He told the VA examiner that he had difficulty dealing with work and its stress because of his mental disorders.  He reported being unable to put forth his full effort at this job because of the severity of his depression secondary to the phobias.

The Board sought an opinion from a VHA medical specialist in October 2011.  The mental health physician reviewed the claims file and noted that the 2009 VA examination had not diagnosed PTSD, but that a MDD needed to be ruled out.  In the 2010 VA examination, he was diagnosed with specific phobias and MDD.  The specific phobias were of closed spaces and African American males.  

The reviewing specialist noted that the Veteran was not found to have any psychiatric complaints until a primary care provider noted depression in January 2004.  This was the first finding of mental health problems in the 39 years since he was discharged from active duty.  He was referred for psychiatric care and was subsequently diagnosed with major depression with features of panic disorder.  

The depression was noted to have begun approximately one year earlier, although the panic attack occurred about twice a year for a longer period of time.  The time of onset for panic attacks was not specified.  The Veteran reported no prior psychiatric treatment.  The treatment commenced with Citalopram and antidepressant and anti-panic drug.  His clinical course was noted to have shown very successful treatment.

The specialist concluded that it was not likely that he acquired a specific phobia as a result of an event in service.  He stated that the first time the diagnosis was made was in 2010 and found it was unlikely that he suffered from this diagnosis prior to that time as it was never discovered during any of his prior assessments by his mental health providers.  He further stated that "[w]hile [he could not] dispute the examiners findings it [was] surprising that these symptoms surfaced at this late date.  If they did, then they certainly [did not] result from any stressors that occurred during his service."  

The reviewing medical specialist also stated that it was not likely that an innocently acquired psychiatric disability was due to an incident that occurred in service.  It was well documented that his depression had begun approximately 1 year prior to this first diagnosis in 2004.  

The stressors that occurred years prior to the onset of the problems were not the cause of his MDD.  He concluded that the medical record did not support a finding that the Veteran's subsequent psychiatric problems were due to events that occurred during his period of active service.

Initially, the Board finds the opinion of the April 2010 VA examiner of limited probative value for purposes of deciding his appeal.  

The April 2010 VA examiner in this regard did not address the Veteran's service treatment records or the post-service treatment information that would be significant in that they showed normal psychiatric evaluation at separation and for many years after service.

This is in contrast to the detailed rationale provided by the VA specialist in October 2011 that was based on a comprehensive review of the clinical history, identified clinical data to support the conclusions reached, and was consistent with all the evidence of record.  As such, the VA medical opinion in October 2011 is found to have significant probative worth in this case.

Significantly, at the November 2005 hearing, the Veteran testified, in pertinent part, that he began treatment with a therapist only about 1.5 years earlier.  

Further, the Veteran's son-in-law provided a character reference and stated that the Veteran had good qualities (i.e., honest man and willing to help out a family member in need).  He added that the Veteran was noted to be disturbed by sudden, loud noises and also ranted and raved about how a black man had shot someone in his presence over a cigarette while in service.  He stated that the Veteran had always "bounced from job to job," claiming that his coworkers were conspiring against him.  (See March 2010 Written Statement from W. S.).

A written statement from the Veteran's daughter reports, in part, that, while growing up, she and her brother could not watch "things about the service."  She also recalled that, when the family went to her brother's graduation from the Marine Corps, the Veteran had started to throw up and shake.  She attributed his depression, fear and anxiety to service.  (See March 2010 writing statement from A. S.).

After a careful review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for an innocently acquired psychiatric disorder.  

Significantly, to the extent that the Veteran is not shown to have a competent diagnosis of PTSD, a medical conclusion referable to the delayed onset of psychiatric disability due to undocumented stressors in service alone cannot be made in this case.  

Neither the service personnel records nor other competent evidence serves to corroborate any of the incidents as identified and described by the Veteran as happening in service.  On this record, the Veteran's reported witnessing of the shooting of a Marine is not identified in the personnel records, as would be expected with such events that would require disciplinary action and criminal investigation.  

Moreover, the particulars of other experiences, including those while incarcerated in the brig, are largely anecdotal in nature and not verifiable on this record.  To this extent, the events reported by the Veteran in support of his claim are not found to be independently verified.  

In addition, the Veteran is not found to have presented credible lay assertion sufficient to establish a continuity of symptomatology referable an acquired psychiatric disorder since service.  

First, in his March 2005 application for SSDI, he did not relate his condition to a specific event or incident during his period of active service.  In fact, he reported that, after working at Maguire Air Force Base as a master carpenter for about two years, he had slowly developed major depression.  He denied any prior psychiatric hospitalizations.  (See March 2005 State of New Jersey Disability Determination).

Next, the Veteran testified at the recent hearing that he only started treatment for a psychological disorder less than two years prior thereto.  (See November 2005 DRO Hearing Transcript).

The evidence also shows that the Veteran stated to the April 2010 VA examiner that he was unable to work because of arthritis and depression.  Yet, a March 2004 VA treatment record noted that the Veteran had reported being laid off for five months earlier due to budgetary cuts.  He also denied having exposure to "terrible experiences" (e.g., being threatened with a weapon, being attacked, or seeing someone else badly injured or killed).  

Accordingly, the Board finds that, because the Veteran's lay statements asserting a continuity of symptomatology since service lack credibility, they are of little or no probative value in this case.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Although the Veteran's daughter and son-in-law are credible to report their observations of the Veteran, their statements in this regard are of limited evidentiary value because they relate to events that happened after service.  

The son-in-law does not address etiology, but merely describes the Veteran's behavior and character.  The daughter, in a conclusory manner, states her belief that the Veteran's psychiatric disabilities are related to his experiences in service, but she is not shown to be competent to offer a medical opinion.  

The majority of the evidence reflects that MDD (or any recently identified social phobia) had its clinical onset in service or otherwise was due to an documented event or incident of the Veteran's period of active service.

As the preponderance of the evidence is against the claim, a reasonable doubt does not arise in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for an innocently acquired psychiatric disorder, other than PTSD is denied. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


